Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 23-35 and 38-42 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A flexible electronic foil comprising a flexible substrate and at least one electrically conductive portion provided to the substrate, the foil comprising mechanical fastening means for mechanical fastening of the electronic foil, wherein the mechanical fastening means are part of the substrate of the electronic foil and comprise at least one tab and/or at least one opening provided through the substrate, wherein the at least one tab and/or the at least one opening comprising edges by which the mechanical fastening takes place, and wherein electrically conductive adhesive material is arranged on the electrically conductive portion for ensuring electrical connection between the electrically conductive portions in the same foil or between the electrically conductive portions in the foil and in an object providing the counterpart for the electronic foil.” as recited claim 1.
            Claims 24-35 and 38-42 are also allowed as being directly or indirectly dependent of the allowed base claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirakata (US 7,531,752-B2) and Cox A (CN-1305628-A).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848